COURT OF APPEALS FOR THE
           FIRST DISTRICT OF TEXAS ATHOUSTQNou^of appeals
                                                               HOUSTON, TEXAS


                                                               NOV 13 2015
                                                           CHRISTJBPHEJR /c-P^INE

                                                          CLERK?
                      CASE # 01-13-00362-CV




      PHILLIP MANDERSCHEH),

             PLAINTIFF/APPELLANT,

      v.




      LAZ PARKING OF TEXAS LLC, and
      BOOT MAN, INC. D/B/A PREMIER PARKING
      ENFORCEMENT,

            DEFENDANT/APPELLEE.




MOTION TO ENLARGE TIME WITHIN WHICH APPELLANT'S
   MOTION FOR REHEARING THE COURT'S OPINION OF
15 OCTOBER 2015 MAY BE TIMELY COMPLETED AND FILED


                                         Phillip Manderscheid, Appellant pro
                                         se

                                         315 Heidrich Street
                                         Houston, Texas 77018
                                         Res: 832-848-1934
                                         Cell: 832-423-0951




                          Page 1 of Seven Pages


request for enlargement of time within which to complete and-mw
Appellant's Motion for Rehearing of this Court's Opinion of 15 October 15.
                                             II.
MOTION TO ENLARGE TIME WITHIN WHICH APPELLANT MAY TIMELY
COMPLETE AND FILE APPELLANT'S MOTION FOR REHEARING OF THIS
                    COURT'S OPINION OF 15 OCTOBER 15.

 6.    This Motion To Enlarge Time to make timely filing of Appellant's Motion
       for Rehearing of the Court's OPINION of 15 October 15 is timely made
       pursuant to the Texas Rules of Appellate Procedure (TRAP) generally, and
       in particular pursuant to TRAP, Rule 49 said motion being in compliance
       with TRAP, Rule 10.5(b)
 7.    Pursuant to TRAP, Rule 49.1, a motion for rehearing may be filed within 15
       days after the court of appeals' judgment or order is rendered.
 8.    Further, pursuant to TRAP, Rule 49.8, a court of appeals may extend the
       time for filing a motion for rehearing or en banc reconsideration if a party
       files a motion complying with Rule 10.5(b) no later than 15 days after the
       last date for filing the motion.
 9.    Further, pursuant to TRAP, Rule 10.5(b), Appellant here makes this his first
       request for enlargement of time to file his Motion for Rearing of this Court
       Opinion of 15 October 15 Motion for Rehearing. Appellant has not
       previously made any request nor has Appellant been denied any previous
       request for enlargement to file Appellant's Motion for Rehearing.
 10.   The Court's Opinion in this case was rendered and filed on 15 October 15
       and the last day on which a Motion to Enlarge may timely be filed pursuant
       to TRAP is 15 November 15 thus rendering this present motion to enlarge as
       being timely.
 11.   Appellants are here requesting an enlargement for a reasonable time of
       fifteen (30) days from Sunday, 15 November 15, to and including Tuesday,
       15 December 15.




                                    Page 3 of Seven Pages
12.   The court's Opinion was rendered and filed on 15 October 15 after many
      months and the Opinion consisted of 29 pages text. In appellant's view, the
      opinion requires significant research in order to properly address the
      multiple issues rising from the Opinion for purposes of a Motion for
      Rehearing. It is impossible for this Appellant to properly complete this task
      within the present due date of 15 November 15 under the rules without an
      enlargement of time. Due Process requires that Appellant request of this
      court an enlargement of time in order to meet the Appellant's burden
      respecting his Motion for Rehearing.
13.   Appellant is here proceeding pro se without the assistance of counsel for this
      appeal and is, accordingly, having to individually research, write andprepare
      the Motion for Rehearing for filing with this court without aid and assistance
      of professional and experienced counsel while not being personally
      experienced and/or trained in the task at hand. This has and will continue to
      require a greater and more complex work load than is possible to be
      completed within the present due date of 15 November 15.
14.   Further, Appellant has experienced added complications for this task of
      researching, writing and timely filing of his Reply Brief since the Appellee
      has raised fundamental jurisdictional issues challenging this court's
      jurisdiction over this appeal.
15.   Appellant is seeking to address multiple errors which are perceived by
      Appellant as being inconsistent with the ends of justice and due process of
      law. Those complex issues together with the scope and number of those
      issues make it impossible for appellant to timely complete the task without
      an appropriate enlargement oftime from this court.




                                   Page 4 of Seven Pages
16.   Each and all of the foregoing make absolutely necessary this Appellants
      request for an extended thirty (30) enlargement of time given the
      circumstances rising from this appeal.
17.    Accordingly, Appellant request of this court an enlargement time in the
      reasonable amount of thirty (30) days be GRANTED within which
      Appellant may complete and timely file his Motion for Rehearing of this
      court's Opinion of 15 October 15 which request seeks to enlarge the filing
      due date from Sunday, 15 November 15 to and including Tuesday, 15
      December 15.

                                          in.
NO ONE WILL BE INJURED BY THIS COURT'S GRANTING A THIRTY
 DAY ENLARGEMENT OF TIME WITHIN WHICH APPELLANT MAY
  TIMELY FILE HIS MOTION FOR REHEARING OF THIS COURT'S
                          OPINION OF 15 OCTOBER 15.


18.   Should this court grant Appellant's requests for thirty (30) day enlargement
      of time in this case, no one will be unjustly delayed or injured. Alternatively,
      the enlargement of time will permit and afford to the Appellant a due
      process sufficient to complete his Motion for Rehearing of the Opinion of
      this court dated 15 October 15.

19.   This request for enlargement of time is not being made for any purpose of
      delay but rather for sufficient and reasonable added time to permit Appellant
      adequate time to complete preparation and timely filing of his Motion for
      Rehearing ofthe Court's Opinion of 15 October 15.
WHEREFORE PREMISES CONSIDERED, Appellant requests relief from this

      court as follows:




                                  Page 5 of Seven Pages
 1.    That this court GRANT Appellant's requests for a thirty (30) day

       enlargement of time within which Appellant Motion for Rehearing of the

       Court's Opinion of 15 October 15 may be completed and timely filed with

       the clerk of this court, and

2.     That the court GRANT the Appellant's request for an Enlargement of time

       of thirty (30) days enlargement from Sunday, 15 November 15 to and

       including Tuesday, 15 December 15, and

3.     That this court GRANT to Appellant added and other relief that to the court

       is just at law and/or in equity, and

4.     Appellants request justice.

Respectfully submitted,




       AXXAfffiUtfMi
^Phillip Mand^rsohefdV Appellant pro se
  iS Heidrich Street
Houston, Texas 77018
Res: 832-848-1934
Cell: 832-423-0951




                                      Page 6 of Seven Pages
                         CERTIFICATE OF SERVICE



      I hereby certify that a true and correct copy of the foregoing Motion to the
court of Appeals has on this the / j) day of November, 2015 been forwarded to
the counsel for Appellee at his address of record as is filed in the records of this
appeal.




                                  Page 7 of Seven Pages